            Case 1:19-cv-05448-LJL Document 18 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 3/25/2020
                                                                       :
MARCUS EUGENE DASH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-5448 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
DOWNSTATE CORRECTIONAL FACILITY, et al.,                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         Under Rule 41(b) of the Federal Rules of Civil Procedure, upon consideration of certain
factors including notice to the plaintiff, a district court may dismiss an action sua sponte for
failure to prosecute. LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see,
e.g., Abdallah v. Ragner, 2013 WL 7118083, at *4 (S.D.N.Y. Nov. 22, 2013) (“A plaintiff is
required to notify the Court when his address changes, and failure to do so is sufficient to justify
dismissal of a plaintiff’s complaint.”) (citing Fields v. Beem, 2013 WL 3872834, at *2 (N.D.N.Y.
July 24, 2013) (collecting cases)).

        Plaintiff was ordered on November 13, 2020 to file a letter, by December 13, 2020,
providing additional information with which the New York State Attorney General could
identify the John Doe Defendant in this case, and was advised that until such information was
provided and John Doe was identified, “service cannot be effected and the case cannot proceed
further.” Dkt. No. 17. Plaintiff has made no such filing, and the order directing him to do so,
which was mailed to Plaintiff’s listed address, was returned to sender.

       The Court hereby notifies Plaintiff that should he fail to update the Court with his new
address within 30 days of the date of this Order, the Court will dismiss the action for failure to
prosecute. The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff at
the address on record.


        SO ORDERED.

Dated: March 25, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
